THE THIRTEENTH COURT OF APPEALS

                                       13-21-00374-CV


                                   JANYCE BARTLETT
                                          v.
                               BREEZE LAKE CAMPGROUND


                                    On Appeal from the
                   County Court at Law No. 5 of Cameron County, Texas
                         Trial Court Cause No. 2021-CCL-00829


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 11, 2022